Exhibit 10.1
 
GRANITE CONSTRUCTION INCORPORATED
EXECUTIVE RETENTION AND SEVERANCE PLAN II




1. Establishment and Purpose
 
1.1 Establishment.  The Granite Construction Incorporated Executive Retention
and Severance Plan II (the “Plan”) is hereby established by the Board of
Directors of Granite Construction Incorporated, effective March 9, 2011 (the
“Effective Date”).
 
1.2 Purpose.  The Company draws upon the knowledge, experience and advice of the
officers and key employees of the Company and its subsidiaries in order to
manage its business for the benefit of the Company’s stockholders. Due to the
widespread awareness of the possibility of mergers, acquisitions and other
strategic alliances in the Company’s industry, the topic of compensation and
other employee benefits in the event of a Change in Control is an issue in
competitive recruitment and retention efforts. The Committee recognizes that the
possibility or pending occurrence of a Change in Control could lead to
uncertainty regarding the consequences of such an event and could adversely
affect the Company’s ability to attract, retain and motivate officers and key
employees. The Committee has therefore determined that it is in the best
interests of the Company and its stockholders to provide for the continued
dedication of officers and key employees notwithstanding the possibility or
occurrence of a Change in Control by establishing this Plan to provide
designated officers and key employees with enhanced financial security in the
event of a Change in Control. The purpose of this Plan is to provide its
Participants with specified compensation and benefits in the event of
termination of employment under circumstances specified herein upon or following
a Change in Control. The Company intends that all payments pursuant to the Plan
be exempt from or comply with all applicable requirements of Section 409A (as
defined below), and the Plan shall be so construed.
 
1.3 Successor Plan.  This Plan is the successor plan to the Granite Construction
Incorporated Executive Retention and Severance Plan, effective September 20,
2007 (the “Prior Plan”).  Officers and key employees eligible to participate in
the Prior Plan shall continue to participate in the Prior Plan and shall be
limited to officers and key employees designated as participants prior to August
2010.  This Plan is effective for officers and key employees of the Company
hired, or appointed to an eligible position, on or after August 2010.
 
2. Definitions and Construction
 
2.1 Definitions.  Whenever used in this Plan, the following terms shall have the
meanings set forth below:
 
(a) “Annual Bonus Rate” means an amount equal to the annual average of the
aggregate of all annual incentive bonuses earned by the Participant (whether or
not actually paid) under the terms of the programs, plans or agreements
providing for such bonuses for the three (3) fiscal years of the Company
immediately preceding the fiscal year of the Change in Control (or the portion
of such three fiscal years during which the Participant was employed by the
Company).  For this purpose, annual incentive bonuses shall not include signing
bonuses or other nonrecurring cash incentive awards.
 
(b) “Base Salary Rate” means the Participant’s annual base salary rate in effect
immediately prior to the Participant’s Termination upon a Change in Control,
without giving effect to any reduction in the Participant’s base salary rate
which constitutes Good Reason. For this purpose, base salary does not include
any bonuses, commissions, fringe benefits, car allowances, other irregular
payments or any other compensation except base salary.
 
(c) “Board” means the Board of Directors of the Company.
 
 
1

--------------------------------------------------------------------------------

 
 
(d) “Cause” means the occurrence of any of the following: (1) the Participant’s
theft, dishonesty, misconduct, breach of fiduciary duty for personal profit, or
falsification of any documents or records of the Company Group; (2) the
Participant’s material failure to abide by the code of conduct or other policies
(including, without limitation, policies relating to confidentiality and
reasonable workplace conduct) of any member of the Company Group; (3) misconduct
by the Participant within the scope of Section 304 of the Sarbanes-Oxley Act of
2002 as a result of which of the Company is required to prepare an accounting
restatement; (4) the Participant’s unauthorized use, misappropriation,
destruction or diversion of any tangible or intangible asset or corporate
opportunity of a member of the Company Group (including, without limitation, the
Participant’s improper use or disclosure of the confidential or proprietary
information of a member of the Company Group); (5) any intentional act by the
Participant which has a material detrimental effect on the reputation or
business of a member of the Company Group; (6) the Participant’s repeated
failure or inability to perform any reasonable assigned duties after written
notice from a member of the Company Group of, and a reasonable opportunity to
cure, such failure or inability; (7) any material breach by the Participant of
any employment, non-disclosure, non-competition, non-solicitation or other
similar agreement between the Participant and a member of the Company Group,
which breach is not cured pursuant to the terms of such agreement; or (8) the
Participant’s conviction (including any plea of guilty or nolo contendere) of
any criminal act involving fraud, dishonesty, misappropriation or moral
turpitude, or which impairs the Participant’s ability to perform his or her
duties with a member of the Company Group.
 
(e) “Change in Control” means, except as otherwise provided in the Participation
Agreement applicable to a given Participant, the occurrence of any of the
following:
 
(1) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other than a
trustee or other fiduciary holding securities of the Company under an employee
benefit plan of the Company, acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person)
“beneficial ownership” (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of stock of the Company representing more than
percent (30%) of the total combined voting power of the Company’s
then-outstanding stock entitled to vote generally in the election of directors;
 
(2) the Company is party to a merger or consolidation which results in the
holders of the voting stock of the Company outstanding immediately prior thereto
failing to retain immediately after such merger or consolidation direct or
indirect beneficial ownership of more than fifty percent (50%) of the total
combined voting power of the stock entitled to vote generally in the election of
directors of the Company or the surviving entity outstanding immediately after
such merger or consolidation;
 
(3) the sale or disposition of all or substantially all of the Company’s assets
or consummation of any transaction having similar effect (other than a sale or
disposition to one or more subsidiaries of the Company); or
 
(4) a change in the composition of the Board within any consecutive 12-month
period as a result of which fewer than a majority of the directors are Incumbent
Directors;
 
provided, however, that a Change in Control shall be deemed not to include a
transaction described in subsections (1) or (2) of this Section in which a
majority of the members of the board of directors of the continuing, surviving
or successor entity, or parent thereof, immediately after such transaction is
comprised of Incumbent Directors.  Notwithstanding the foregoing, to the extent
that any amount constituting Section 409A Deferred Compensation would become
payable under this Plan by reason of a Change in Control, such amount shall
become payable only if the event constituting a Change in Control would also
constitute a change in ownership or effective control of the Company or a change
in the ownership of a substantial portion of the assets of the Company within
the meaning of Section 409A.
 
 
2

--------------------------------------------------------------------------------

 
 
(f) “Change in Control Period” means a period commencing upon the consummation
of a Change in Control and ending on the date occurring three (3) years
thereafter.
 
(g) “Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto and any applicable regulations promulgated thereunder.
 
(h) “Committee” means the Compensation Committee of the Board.
 
(i) “Company” means Granite Construction Incorporated, a Delaware corporation,
and, following a Change in Control, a Successor that agrees to assume all of the
terms and provisions of this Plan or a Successor which otherwise becomes bound
by operation of law to this Plan.
 
(j) “Company Group” means the group consisting of the Company and each present
or future parent and subsidiary corporation or other business entity thereof.
 
(k) “Disability” means a Participant’s permanent and total disability within the
meaning of Section 22(e)(3) of the Code.
 
(l) “Employer Contribution Rate” means an amount equal to the annual average of
the aggregate employer contributions (excluding contributions deducted from the
Participant’s compensation and treated as employer contributions) made on behalf
of the Participant for the three (3) fiscal years of the Company immediately
preceding the fiscal year of the Change in Control (or the portion of such three
fiscal years during which the Participant was employed by the Company) to the
Employee Stock Ownership Plan, profit sharing plan and any other retirement plan
of the Company Group in effect immediately prior to the Change in Control.
 
(m) “Equity Award” means any Option, Restricted Stock, Restricted Stock Units,
performance shares, performance units or other stock-based compensation award
granted by the Company or any other Company Group member to a Participant,
including any such award which is assumed by, or for which a replacement award
is substituted by, the successor or any other member of the Company Group in
connection with a Change in Control.
 
(n) “Good Reason” means the occurrence during a Change in Control Period of any
of the following conditions without the Participant’s informed written consent,
which condition(s) remain(s) in effect thirty (30) days after written notice to
the Company from the Participant of such condition(s) and which notice must have
been given within sixty (60) days following the initial occurrence of such
condition(s):
 
(1) a material diminution in the Participant’s authority, duties or
responsibilities, causing the Participant’s position to be of materially lesser
rank or responsibility within the Company or an equivalent business unit of its
parent; or;
 
(2) a decrease in the Participant’s Base Salary Rate;
 
(3) the relocation of the Participant’s work place for the Company Group to a
location that increases the regular commute distance between the Participant’s
residence and work place by more than thirty (30) miles (one-way); or
 
(4) any material breach of this Plan by the Company with respect to the
Participant.
 
 
3

--------------------------------------------------------------------------------

 
 
The existence of Good Reason shall not be affected by the Participant’s
temporary incapacity due to physical or mental illness not constituting a
Disability. The Participant’s continued employment for a period not exceeding
one hundred twenty (120) days following the occurrence of any condition
constituting Good Reason shall not constitute consent to, or a waiver of rights
with respect to, such condition. For the purposes of any determination regarding
the existence of Good Reason hereunder, any claim by the Participant that Good
Reason exists shall be presumed to be correct unless the Company establishes to
the Board that Good Reason does not exist, and the Board, acting in good faith,
affirms such determination by a vote of not less than two-thirds of its entire
membership (excluding the Participant if the Participant is a member of the
Board).
 
(o) “Incumbent Director” means a director who either (1) is a member of the
Board as of the Effective Date, or (2) is elected, or nominated for election, to
the Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination, but (3) was not elected or
nominated in connection with an actual or threatened proxy contest relating to
the election of directors of the Company.
 
(p) “Option” means any option to purchase shares of the capital stock of the
Company or of any other member of the Company Group granted to a Participant by
the Company or any other Company Group member, whether granted before or after a
Change in Control, including any such option which is assumed by, or for which a
replacement option is substituted by, the Successor or any other member of the
Company Group in connection with the Change in Control.
 
(q) “Participant” means each officer and each key employee designated by the
Committee to participate in the Plan, provided such individual has executed a
Participation Agreement.
 
(r) “Participation Agreement” means an Agreement to Participate in the Plan in
the form attached hereto as Exhibit A or in such other form as the Committee may
approve from time to time; provided, however, that, after a Participation
Agreement has been entered into between a Participant and the Company, it may be
modified only by a supplemental written agreement executed by both the
Participant and the Company. The terms of such forms of Participation Agreement
need not be identical with respect to each Participant. For example, a
Participation Agreement may limit the duration of a Participant’s participation
in the Plan or may modify the definition of “Change in Control” with respect to
a Participant.
 
(s) “Release” means a general release of all known and unknown claims against
the Company and its affiliates and their stockholders, directors, officers,
employees, agents, successors and assigns substantially in the form attached
hereto as Exhibit B (“General Release of Claims [Age 40 and over]”) or Exhibit C
(“General Release of Claims [Under age 40]”), whichever is applicable, with any
modifications thereto determined by legal counsel to the Company to be necessary
or advisable to comply with applicable law or to accomplish the intent of
Section 8 (Exclusive Remedy) hereof.
 
(t) “Restricted Stock” means any compensatory award of shares of the capital
stock of the Company or of any other member of the Company Group granted to a
Participant by the Company or any other Company Group member, whether such
shares are granted or acquired before or after a Change in Control, including
any shares issued in exchange for any such shares by a Successor or any other
member of the Company Group in connection with a Change in Control.
 
(u) “Restricted Stock Units” mean any compensatory award of rights to receive
shares of the capital stock or cash in an amount measured by the value of shares
of the capital stock of the Company or of any other member of the Company Group
granted to a Participant by the Company or any other Company Group member,
whether such rights are granted before or after a Change in Control, including
any such rights issued in exchange for any such rights by a Successor or any
other member of the Company Group in connection with a Change in Control.
 
(v) “Section 409A” means Section 409A of the Code and any applicable regulations
and other administrative guidance promulgated thereunder.
 
 
4

--------------------------------------------------------------------------------

 
 
(w) “Section 409A Deferred Compensation” means compensation and benefits
provided by the Plan that constitute deferred compensation subject to and not
exempted from the requirements of Section 409A.
 
(x) “Separation from Service” means a separation from service within the meaning
of Section 409A.
 
(y) “Specified Employee” means a specified employee within the meaning of
Section 409A.
 
(z) “Successor” means any successor in interest to substantially all of the
business and/or assets of the Company.
 
(aa) “Termination upon a Change in Control” means the occurrence of any of the
following events during the Change in Control Period:
 
(1) termination by the Company Group of the Participant’s employment for any
reason other than Cause; or
 
(2) the Participant’s resignation for Good Reason from all capacities in which
the Participant is then rendering service to the Company Group, provided that
such resignation occurs no later than one hundred twenty (120) days following
the occurrence of the condition constituting Good Reason;
 
provided, however, that Termination upon a Change in Control shall not include
any termination of the Participant’s employment which is (i) for Cause, (ii) a
result of the Participant’s death or Disability, or (iii) a result of the
Participant’s voluntary termination of employment other than for Good Reason.
 
2.2 Construction.  Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of the
Plan.  Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.
 
3. Eligibility
 
The Board or Committee shall designate those officers and key employees of the
Company or any other member of the Company Group, hired, or appointed to an
eligible position, on or after August 2010, who shall be eligible to become
Participants in the Plan. To become a Participant, the designated officer or key
employee must execute a Participation Agreement.
 
4. Treatment of Equity Awards upon a Change in Control
 
4.1 Options.  Notwithstanding any provision to the contrary contained in any
plan or agreement evidencing an Option granted to a Participant, in the event of
a Change in Control in which the surviving, continuing, successor, or purchasing
corporation or other business entity or parent thereof, as the case may be (the
“Acquiring Corporation”), does not assume or continue the Company’s rights and
obligations under the then-outstanding Option held by the Participant or
substitute for such Option a substantially equivalent option for the Acquiring
Corporation’s stock, then the vesting and exercisability of such Option which is
not assumed, continued or substituted for shall be accelerated in full effective
immediately prior to but conditioned upon the consummation of the Change in
Control, provided that the Participant remains an employee or other service
provider with the Company Group immediately prior to the Change in Control. For
purposes of this Section, an Option shall be deemed assumed if, and only if,
following the Change in Control, the Option confers the right to receive,
subject to the terms and conditions of the stock plan and stock option agreement
pursuant to which such Option was granted which are not inconsistent with this
Section, for each share of stock of the Company subject to the Option
immediately prior to the consummation of the Change in Control (and not
previously issued upon the exercise of such Option), stock of the Acquiring
Corporation having a fair market value equal to the fair market value of the
consideration (whether stock, cash, other securities or property or a
combination thereof) to which a holder of a share of stock of the Company on the
effective date of the Change in Control was entitled, such fair market values
being determined as of the date of the Change in Control.
 
 
5

--------------------------------------------------------------------------------

 
 
4.2 Restricted Stock and Restricted Stock Units.  Notwithstanding any provision
to the contrary contained in any plan or agreement evidencing Restricted Stock
or Restricted Stock Units held by a Participant, such Restricted Stock and
Restricted Stock Units shall vest in full upon the consummation of a Change in
Control, provided that the Participant remains an employee or other service
provider with the Company Group immediately prior to the Change in Control.
 
4.3 Other Equity Awards.  Except as set forth in Sections 4.1 and 4.2 above, the
treatment of stock-based compensation upon the consummation of a Change in
Control shall be determined in accordance with the terms of the plans or
agreements providing for such awards.
 
The provisions of this Section 4 with respect to all amounts that constitute
Section 409A Deferred Compensation shall be subject to, limited by and construed
in accordance with the requirements of Section 409A and Section 6.2 below.
 
5. Termination upon a Change in Control
 
In the event of a Participant’s Termination upon a Change in Control, the
Participant shall be entitled to receive:
 
5.1 Accrued Obligations.  The Participant shall be entitled to receive:
 
(a) all salary, commissions and accrued but unused vacation earned through the
date of the Participant’s termination of employment;
 
(b) reimbursement within ten (10) business days of submission, within thirty
(30) days following the Participant’s termination of employment, of proper
expense reports of all expenses reasonably and necessarily incurred by the
Participant in connection with the business of the Company Group prior to his or
her termination of employment; and
 
(c) the benefits, if any, under any Company Group retirement plan, nonqualified
deferred compensation plan or stock-based compensation plan or agreement (other
than any such plan or agreement pertaining to Equity Award whose treatment is
prescribed by Section 5.2(c) below), health benefits plan or other Company Group
benefit plan to which the Participant may be entitled pursuant to the terms of
such plans or agreements.
 
5.2 Severance Benefits.  Provided that on or before the sixtieth (60th) day
following the Participant’s Termination upon a Change in Control, the
Participant executes the Release applicable to such Participant and the period
for revocation, if any, of such Release has expired without the Release having
been revoked, the Participant shall be entitled to receive the following
severance payments and benefits:
 
(a) Salary, Bonus and Employer Contributions.  Subject to Section 6.2, the
Company shall pay to the Participant in a lump sum cash payment on the
seventy-fifth (75th) day following the Participant’s Termination upon a Change
in Control an amount equal to:
 
 
6

--------------------------------------------------------------------------------

 
 
(1) With respect to the Chief Executive Officer of the Company, the product of
2.99 and the sum of (a) the Participant’s Base Salary Rate, (b) the
Participant’s Annual Bonus Rate and (c) the Participant’s Employer Contribution
Rate.
 
(2) With respect to the Chief Financial Officer of the Company and Participants
who are Senior Vice Presidents of the Company, the product of two (2) and the
sum of (a) the Participant’s Base Salary Rate, (b) the Participant’s Annual
Bonus Rate and (c) the Participant’s Employer Contribution Rate.
 
(3) With respect to any Participant other than the Chief Executive Officer of
the Company, the Chief Financial Officer of the Company or a Senior Vice
President of the Company, the product of one (1) and the sum of (a) the
Participant’s Base Salary Rate, (b) the Participant’s Annual Bonus Rate and (c)
the Participant’s Employer Contribution Rate.
 
(b) Health, Life and Long-Term Disability Insurance Benefits.  Subject to
Section 6.2, the Company shall pay to the Participant in a lump sum cash payment
on the seventy-fifth (75th) day following the Participant’s Termination upon a
Change in Control an amount equal to:
 
(1) With respect to the Chief Executive Officer of the Company, the product of
2.99 and the average annual premium cost to the Company Group for health
(including medical and dental), life and long-term disability insurance benefits
provided to the Participant (including his or her dependents covered by such
insurance benefits immediately prior to the Termination upon a Change in
Control) for the three (3) fiscal years of the Company immediately preceding the
fiscal year of the Termination upon a Change in Control (or the portion of such
three fiscal years during which the Participant was employed by the Company).
 
(2) With respect to the Chief Financial Officer of the Company and Participants
who are Senior Vice Presidents of the Company, the product of two (2) and the
average annual premium cost to the Company Group for health (including medical
and dental), life and long-term disability insurance benefits provided to the
Participant (including his or her dependents covered by such insurance benefits
immediately prior to the Termination upon a Change in Control) for the three (3)
fiscal years of the Company immediately preceding the fiscal year of the
Termination upon a Change in Control (or the portion of such three fiscal years
during which the Participant was employed by the Company).
 
(3) With respect to any Participant other than the Chief Executive Officer of
the Company, the Chief Financial Officer of the Company or a Senior Vice
President of the Company, the product of one (1) and the average annual premium
cost to the Company Group for health (including medical and dental), life and
long-term disability insurance benefits provided to the Participant (including
his or her dependents covered by such insurance benefits immediately prior to
the Termination upon a Change in Control) for the three (3) fiscal years of the
Company immediately preceding the fiscal year of the Termination upon a Change
in Control (or the portion of such three fiscal years during which the
Participant was employed by the Company).
 
(c) Acceleration of Vesting of Equity Awards.  Notwithstanding any provision to
the contrary contained in any plan or agreement evidencing an Equity Award
granted to a Participant but subject to Section 6.2, the vesting, exercisability
and settlement of each of the Participant’s outstanding Equity Awards which were
not otherwise accelerated pursuant to Section 4 shall be accelerated in full
effective as of the date of the Participant’s Termination upon a Change in
Control so that each Equity Award held by the Participant shall be immediately
exercisable and fully vested (and, in the case of Restricted Stock Units,
performance shares, performance units and similar stock-based compensation,
shall be settled in full), as of the date of the Participant’s Termination upon
a Change in Control.
 
 
7

--------------------------------------------------------------------------------

 
 
(d) Outplacement Services.  Subject to Section 6.2, the Company shall provide at
its expense reasonable professional outplacement services to the Participant
until the earlier of:
 
(1) With respect to the Chief Executive Officer of the Company, the Chief
Financial Officer of the Company and Participants who are Senior Vice Presidents
of the Company, two (2) years following the Participant’s Termination upon a
Change in Control or the date on which the Participant obtains other employment.
 
(2) With respect to any Participant other than the Chief Executive Officer of
the Company, the Chief Financial Officer of the Company or a Senior Vice
President of the Company, one (1) year following the Participant’s Termination
upon a Change in Control or the date on which the Participant obtains other
employment.
 
5.3 Indemnification; Insurance.
 
(a) In addition to any rights a Participant may have under any indemnification
agreement previously entered into between the Company and such Participant (a
“Prior Indemnity Agreement”), from and after the date of the Participant’s
Termination upon a Change in Control, the Company shall indemnify and hold
harmless the Participant against any costs or expenses (including attorneys’
fees), judgments, fines, losses, claims, damages or liabilities incurred in
connection with any claim, action, suit, proceeding or investigation, whether
civil, criminal, administrative or investigative, by reason of the fact that the
Participant is or was a director, officer, employee or agent of the Company
Group, or is or was serving at the request of the Company Group as a director,
officer, employee or agent of another corporation, partnership, joint venture,
trust or other enterprise, whether asserted or claimed prior to, at or after the
date of the Participant’s termination of employment, to the fullest extent
permitted under applicable law, and the Company shall also advance fees and
expenses (including attorneys’ fees) as incurred by the Participant to the
fullest extent permitted under applicable law.  In the event of a conflict
between the provisions of a Prior Indemnity Agreement and the provisions of this
Plan, the Participant may elect which provisions shall govern.
 
(b) For a period of six (6) years from and after the date of the Termination
upon a Change in Control of a Participant who was an officer and/or director of
the Company at any time prior to such termination of employment, the Company
shall maintain a policy of directors’ and officers’ liability insurance for the
benefit of such Participant which provides him or her with coverage no less
favorable than that provided for the Company’s continuing officers and
directors.
 
6. Certain Federal Tax Considerations
 
6.1 Federal Excise Tax Under Section 4999 of the Code.
 
(a) Treatment of Excess Parachute Payments.  In the event that any benefits
payable to a Participant pursuant to this Plan (“Payments”) (i) constitute
“parachute payments” within the meaning of Section 280G of the Code, and (ii)
but for this Section 6.1 would be subject to the excise tax imposed by Section
4999 of the Code, or any comparable successor provisions (the “Excise Tax”),
then the Participant’s Payments hereunder shall be either (a) provided to the
Participant in full, or (b) provided to the Participant as to such lesser extent
which would result in no portion of such benefits being subject to the Excise
Tax, whichever of the foregoing amounts, when taking into account applicable
federal, state, local and foreign income and employment taxes, the Excise Tax,
and any other applicable taxes, results in the receipt by the Participant, on an
after-tax basis, of the greatest amount of benefits, notwithstanding that all or
some portion of such benefits may be taxable under the Excise Tax.  In the event
of a reduction of benefits hereunder, the Accountants (as defined below) shall
determine which benefits shall be reduced so as to achieve the principle set
forth in the preceding sentence.
 
 
8

--------------------------------------------------------------------------------

 
 
(b) Determination of Amounts.  All computations and determinations called for by
this Section 6.1 shall be promptly determined and reported in writing to the
Company and the Participant by independent public accountants or other
independent advisors selected by the Company and reasonably acceptable to the
Participant (the “Accountants”), and all such computations and determinations
shall be conclusive and binding upon the Participant and the Company.  For the
purposes of such determinations, the Accountants may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code. The Company and the Participant shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make their required determinations.  The Company shall bear all fees and
expenses charged by the Accountants in connection with such services.
 
(c) Potential Further Reduction of Benefits.  If, notwithstanding any reduction
described in Section 6.1(a), the IRS determines that a Participant is liable for
the Excise Tax as a result of the receipt of any payments made pursuant to this
Plan, then the Participant shall be obligated to pay back to the Company, within
thirty (30) days after a final IRS determination or in the event that the
Participant challenges the final IRS determination, a final judicial
determination, a portion of the Payments equal to the “Repayment Amount.” The
Repayment Amount shall be the smallest such amount, if any, as shall be required
to be paid to the Company so that the Participant’s net after-tax proceeds with
respect to the Payments (after taking into account the payment of the Excise Tax
and all other applicable taxes imposed on such benefits) shall be maximized. The
Repayment Amount shall be zero if a Repayment Amount of more than zero would not
result in the Participant’s net after-tax proceeds with respect to the Payments
being maximized. If the Excise Tax is not eliminated pursuant to this Section
6.1(c), the Participant shall pay the Excise Tax.
 
(d) Potential Increase in Benefits.  Notwithstanding any other provision of this
Section 6.1, if (i) there is a reduction in the payments to a Participant as
described in this Section 6.1, (ii) the IRS later determines that the
Participant is liable for the Excise Tax, the payment of which would result in
the maximization of the Participant’s net after-tax proceeds (calculated as if
the Participant’s benefits had not previously been reduced), and (iii) the
Participant pays the Excise Tax, then the Company shall pay to the Participant
those payments which were reduced pursuant to this Section 6.1 as soon as
administratively possible after the Participant pays the Excise Tax so that the
Participant’s net after-tax proceeds with respect to the payment of the Payments
are maximized.
 
6.2 Compliance with Section 409A.  Notwithstanding any other provision of the
Plan to the contrary, the provision, time and manner of payment or distribution
of all compensation and benefits provided by the Plan that constitute Section
409A Deferred Compensation shall be subject to, limited by and construed in
accordance with the requirements of Section 409A, including the following:
 
(a) Separation from Service.  Payments and benefits constituting Section 409A
Deferred Compensation otherwise payable or provided pursuant to Sections 5 upon
a Participant’s Termination upon a Change in Control shall be paid or provided
only at the time of a termination of Participant’s employment which constitutes
a Separation from Service.
 
(b) Six-Month Delay Applicable to Specified Employees.  Payments and benefits
constituting Section 409A Deferred Compensation to be paid or provided pursuant
to Sections 5 or 6.1 pursuant to the Separation from Service of a Participant
who is a Specified Employee shall be paid or provided commencing on the later of
(1) the date that is six (6) months after the date of such Separation from
Service or, if earlier, the date of death of the Participant (in either case,
the “Delayed Payment Date”), or (2) the date or dates on which such Section 409A
Deferred Compensation would otherwise be paid or provided in accordance with
Section 5 or 6.1, as applicable.  All such amounts that would, but for this
Section 6.2(b), become payable prior to the Delayed Payment Date shall be
accumulated and paid on the Delayed Payment Date.
 
(c) Restricted Stock Units and Other Stock-Based Awards.  The vesting of any
Restricted Stock Units or other stock-based compensation awards which constitute
Section 409A Deferred Compensation and are held by a Participant who is a
Specified Employee shall be accelerated in accordance with Section 5.2(c) to the
extent applicable; provided, however, that the payment in settlement of any such
awards shall occur on the Delayed Payment Date.  Restricted Stock Units and
other stock-based compensation which vests and becomes payable upon a Change in
Control in accordance with Section 4.2 or Section 4.3 shall not be subject to
this Section 6.2(c).
 
 
9

--------------------------------------------------------------------------------

 
 
7. Conflict in Benefits; Noncumulation of Benefits
 
7.1 Effect of Plan.  The terms of this Plan, when accepted by a Participant
pursuant to an executed Participation Agreement, shall supersede all prior
arrangements, whether written or oral, and understandings regarding the subject
matter of this Plan and, subject to Section 7.2, shall be the exclusive
agreement for the determination of any payments and benefits due to the
Participant upon the events described in Sections 4, 5 and 6.
 
7.2 Noncumulation of Benefits.  Except as expressly provided in a written
agreement between a Participant and the Company entered into after the date of
such Participant’s Participation Agreement and which expressly disclaims this
Section 7.2 and is approved by the Board or the Committee, the total amount of
payments and benefits that may be received by the Participant as a result of the
events described in Sections 4, 5 and 6 pursuant to (a) the Plan, (b) any
agreement between the Participant and the Company or (c) any other plan,
practice or statutory obligation of the Company, shall not exceed the amount of
payments and benefits provided by this Plan upon such events (plus any payments
and benefits provided pursuant to an agreement evidencing a Prior Indemnity
Agreement), and the aggregate amounts payable under this Plan shall be reduced
to the extent of any excess (but not below zero).
 
8. Exclusive Remedy
 
The payments and benefits provided by Section 5 and Section 6 (plus any payments
and benefits provided pursuant to an agreement evidencing a Prior Indemnity
Agreement), if applicable, shall constitute the Participant’s sole and exclusive
remedy for any alleged injury or other damages arising out of the cessation of
the employment relationship between the Participant and the Company in the event
of the Participant’s Termination upon a Change in Control. The Participant shall
be entitled to no other compensation, benefits, or other payments from the
Company as a result of any Termination upon a Change in Control with respect to
which the payments and benefits described in Section 5 and Section 6 (plus any
payments and benefits provided pursuant to an agreement evidencing a Prior
Indemnity Agreement), if applicable, have been provided to the Participant,
except as expressly set forth in this Plan or, subject to the provisions of
Sections 7.2, in a duly executed employment agreement between Company and the
Participant.
 
9. Proprietary and Confidential Information
 
The Participant agrees to continue to abide by the terms and conditions of the
confidentiality and/or proprietary rights agreement between the Participant and
the Company.
 
10. Nonsolicitation
 
If the Company performs its obligations to deliver the payments and benefits set
forth in Section 5 and Section 6 (plus any payments and benefits provided
pursuant to an agreement evidencing an Equity Award or a Prior Indemnity
Agreement), then for a period equal to the Benefit Period applicable to a
Participant following the Participant’s Termination upon a Change in Control,
the Participant shall not, directly or indirectly, recruit, solicit or invite
the solicitation of any employees of the Company or any other member of the
Company Group to terminate their employment relationship with the Company.
 
 
10

--------------------------------------------------------------------------------

 
 
11. No Contract of Employment
 
Neither the establishment of the Plan, nor any amendment thereto, nor the
payment of any benefits shall be construed as giving any person the right to be
retained by the Company, a Successor or any other member of the Company Group.
Except as otherwise established in an employment agreement between the Company
and a Participant, the employment relationship between the Participant and the
Company is an “at-will” relationship.  Accordingly, either the Participant or
the Company may terminate the relationship at any time, with or without cause,
and with or without notice except as otherwise provided by Section 14. In
addition, nothing in this Plan shall in any manner obligate any Successor or
other member of the Company Group to offer employment to any Participant or to
continue the employment of any Participant which it does hire for any specific
duration of time.
 
12. Arbitration
 
12.1 Disputes Subject to Arbitration.  Any claim, dispute or controversy arising
out of this Plan, the interpretation, validity or enforceability of this Plan or
the alleged breach thereof shall be submitted by the parties to binding
arbitration by the American Arbitration Association; provided, however, that (a)
the arbitrator shall have no authority to make any ruling or judgment that would
confer any rights with respect to trade secrets, confidential and proprietary
information or other intellectual property; and (b) this arbitration provision
shall not preclude the parties from seeking legal and equitable relief from any
court having jurisdiction with respect to any disputes or claims relating to or
arising out of the misuse or misappropriation of intellectual property. Judgment
may be entered on the award of the arbitrator in any court having jurisdiction.
 
12.2 Site of Arbitration.  The site of the arbitration proceeding shall be in
Santa Clara, California or any other site mutually agreed to by the Company and
the Participant.
 
12.3 Costs and Expenses Borne by Company.  All costs and expenses of
arbitration, including but not limited to reasonable attorneys’ fees and other
costs reasonably incurred by the Participant in connection with an arbitration
in accordance with this Section 12, shall be paid by the Company.
Notwithstanding the foregoing, if the Participant initiates the arbitration, and
the arbitrator finds that the Participant’s claims were totally without merit or
frivolous, then the Participant shall be responsible for the Participant’s own
attorneys’ fees and costs.
 
13. Successors and Assigns
 
13.1 Successors of the Company.  The Company shall require any successor or
assign (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, expressly, absolutely and unconditionally to assume and agree to
perform this Plan in the same manner and to the same extent that the Company
would be required to perform it if no such succession or assignment had taken
place.
 
13.2 Acknowledgment by Company.  If, after a Change in Control, the Company
fails to reasonably confirm that it has performed the obligation described in
Section 13.1 within twenty (20) business days after written notice from the
Participant, such failure shall be a material breach of this Plan and shall
entitle the Participant to resign for Good Reason and to receive the benefits
provided under this Plan in the event of Termination upon a Change in Control.
 
13.3 Heirs and Representatives of Participant.  This Plan shall inure to the
benefit of and be enforceable by the Participant’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devises, legatees or other beneficiaries.  If the Participant should die while
any amount would still be payable to the Participant hereunder (other than
amounts which, by their terms, terminate upon the death of the Participant) if
the Participant had continued to live, then all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Plan to the
executors, personal representatives or administrators of the Participant’s
estate.
 
 
11

--------------------------------------------------------------------------------

 
 
14. Notices
 
14.1 General.  For purposes of this Plan, notices and all other communications
provided for herein shall be in writing and shall be deemed to have been duly
given when personally delivered or when mailed by United States certified mail,
return receipt requested, or by overnight courier, postage prepaid, as follows:
 
(a) if to the Company:
 
Granite Construction Incorporated
585 West Beach Street
Watsonville CA 95076
Attention: President


(b) if to the Participant, at the home address which the Participant most
recently communicated to the Company in writing.
 
Either party may provide the other with notices of change of address, which
shall be effective upon receipt.
 
14.2 Notice of Termination.  Any termination by the Company of the Participant’s
employment during the Change in Control Period or any resignation by the
Participant during the Change in Control Period shall be communicated by a
notice of termination or resignation to the other party hereto given in
accordance with Section 14.1. Such notice shall indicate the specific
termination provision in this Plan relied upon, shall set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination
under the provision so indicated, and shall specify the termination date.
 
15. Termination and Amendment of Plan
 
This Plan and/or any Participation Agreement executed by a Participant may not
be terminated with respect to such Participant without the written consent of
the Participant and the approval of the Board or the Committee. This Plan and/or
any Participation Agreement executed by a Participant may be modified, amended
or superseded with respect to such Participant only by a supplemental written
agreement between the Participant and the Company approved by the Board or the
Committee. Notwithstanding any other provision of the Plan to the contrary, the
Board or the Committee may, in its sole and absolute discretion and without the
consent of any Participant, amend the Plan or any Participation Agreement, to
take effect retroactively or otherwise, as it deems necessary or advisable for
the purpose of conforming the Plan or such Participation Agreement to any
present or future law relating to plans of this or similar nature (including,
but not limited to, Section 409A of the Code), and to the administrative
regulations and rulings promulgated thereunder.
 
16. Miscellaneous Provisions
 
16.1 Unfunded Obligation.  Any amounts payable to Participants pursuant to the
Plan are unfunded obligations.  The Company shall not be required to segregate
any monies from its general funds, or to create any trusts, or establish any
special accounts with respect to such obligations. The Company shall retain at
all times beneficial ownership of any investments, including trust investments,
which the Company may make to fulfill its payment obligations hereunder. Any
investments or the creation or maintenance of any trust or any Participant
account shall not create or constitute a trust or fiduciary relationship between
the Board or the Company and a Participant, or otherwise create any vested or
beneficial interest in any Participant or the Participant’s creditors in any
assets of the Company.
 
 
12

--------------------------------------------------------------------------------

 
 
16.2 No Duty to Mitigate; Obligations of Company.  A Participant shall not be
required to mitigate the amount of any payment or benefit contemplated by this
Plan by seeking employment with a new employer or otherwise, nor shall any such
payment or benefit be reduced by any compensation or benefits that the
Participant may receive from employment by another employer. Except as otherwise
provided by this Plan, the obligations of the Company to make payments to the
Participant and to make the arrangements provided for herein are absolute and
unconditional and may not be reduced by any circumstances, including without
limitation any set-off, counterclaim, recoupment, defense or other right which
the Company may have against the Participant or any third party at any time.
 
16.3 No Representations.  By executing a Participation Agreement, the
Participant acknowledges that in becoming a Participant in the Plan, the
Participant is not relying and has not relied on any promise, representation or
statement made by or on behalf of the Company which is not set forth in this
Plan.
 
16.4 Waiver.  No waiver by the Participant or the Company of any breach of, or
of any lack of compliance with, any condition or provision of this Plan by the
other party shall be considered a waiver of any other condition or provision or
of the same condition or provision at another time.
 
16.5 Choice of Law.  The validity, interpretation, construction and performance
of this Plan shall be governed by the substantive laws of the State of
California, without regard to its conflict of law provisions.
 
16.6 Validity.  The invalidity or unenforceability of any provision of this Plan
shall not affect the validity or enforceability of any other provision of this
Plan, which shall remain in full force and effect.
 
16.7 Benefits Not Assignable.  Except as otherwise provided herein or by law, no
right or interest of any Participant under the Plan shall be assignable or
transferable, in whole or in part, either directly or by operation of law or
otherwise, including, without limitation, by execution, levy, garnishment,
attachment, pledge or in any other manner, and no attempted transfer or
assignment thereof shall be effective. No right or interest of any Participant
under the Plan shall be liable for, or subject to, any obligation or liability
of such Participant.
 
16.8 Tax Withholding.  All payments made pursuant to this Plan will be subject
to withholding of applicable income and employment taxes.
 
16.9 Consultation with Legal and Financial Advisors.  By executing a
Participation Agreement, the Participant acknowledges that this Plan confers
significant legal rights, and may also involve the waiver of rights under other
agreements; that the Company has encouraged the Participant to consult with the
Participant’s personal legal and financial advisors; and that the Participant
has had adequate time to consult with the Participant’s advisors before
executing the Participation Agreement.
 
16.10 Further Assurances.  From time to time, at the Company’s request and
without further consideration, the Participant shall execute and deliver such
additional documents and take all such further action as reasonably requested by
the Company to be necessary or desirable to make effective, in the most
expeditious manner possible, the terms of the Plan, the Participant’s
Participation Agreement and the Release, and to provide adequate assurance of
the Participant’s due performance thereunder.
 
17. Agreement
 
By executing a Participation Agreement, the Participant acknowledges that the
Participant has received a copy of this Plan and has read, understands and is
familiar with the terms and provisions of this Plan.  This Plan shall constitute
an agreement between the Company and the Participant executing a Participation
Agreement.
 
 
 
13

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing Plan was duly adopted by the Board on March 9, 2011.
 

         /s/ Terry K. Eller          
Terry K. Eller
 

 
 
 
 
14

--------------------------------------------------------------------------------

 
 
EXHIBIT A










FORM OF


AGREEMENT TO PARTICIPATE IN THE


GRANITE CONSTRUCTION INCORPORATED


EXECUTIVE RETENTION AND SEVERANCE PLAN II


 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
 
AGREEMENT TO PARTICIPATE IN THE
GRANITE CONSTRUCTION INCORPORATED
EXECUTIVE RETENTION AND SEVERANCE PLAN II


As Adopted March 9, 2011




In consideration of the benefits provided by the Granite Construction
Incorporated Executive Retention and Severance Plan II, as adopted March 9, 2011
(the “Plan”), the undersigned employee of Granite Construction Incorporated (the
“Company”) or any of its subsidiaries and the Company agree that, as of the date
written below, the undersigned shall become a Participant in the Plan and shall
be fully bound by and subject to all of its provisions.  All references to a
“Participant” in the Plan shall be deemed to refer to the undersigned.


The undersigned employee acknowledges that the Plan confers significant legal
rights and may also constitute a waiver of rights under other agreements with
the Company; that the Company has encouraged the undersigned to consult with the
undersigned’s personal legal and financial advisors; and that the undersigned
has had adequate time to consult with the undersigned’s advisors before
executing this agreement.


The undersigned employee acknowledges that he or she has received a copy of the
Plan and has read, understands and is familiar with the terms and provisions of
the Plan. The undersigned employee further acknowledges that (1) by accepting
the arbitration provision set forth in Section 12 of the Plan, the undersigned
is waiving any right to a jury trial in the event of any dispute covered by such
provision and (2) except as otherwise established in an employment agreement
between a member of the Company Group and the undersigned, the employment
relationship between the undersigned and his or her employer is an “at-will”
relationship.




Executed on _________________________.


PARTICIPANT




___________________________________
                   Signature




___________________________________
Name Printed
 
 
___________________________________
Address


________________________________________



GRANITE CONSTRUCTION INCORPORATED


By:________________________________                                                                


Title:_______________________________                                                                
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B










FORM OF


GENERAL RELEASE OF CLAIMS
[Age 40 and over]


 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 


GENERAL RELEASE OF CLAIMS
[Age 40 and over]




This Agreement is by and between [Employee Name] (“Employee”) and [Granite
Construction Incorporated or successor that agrees to assume the Executive
Retention and Severance Plan II following a Change in Control] (the “Company”).
This Agreement will become effective on the eighth (8th) day after it is signed
by Employee (the “Effective Date”), provided that the Company has signed this
Agreement and Employee has not revoked this Agreement (by written notice to
[Company Contact Name] at the Company) prior to that date.


RECITALS
 
A.           Employee was employed by the Company or its ____________________
subsidiary as of ___________, ____.


B.           Employee and the Company entered into an Agreement to Participate
in the Granite Construction Incorporated Executive Retention and Severance Plan
II (such agreement and plan being referred to herein as the “Plan”) effective as
of __________, ____ wherein Employee is entitled to receive certain benefits in
the event of a Termination upon a Change in Control (as defined by the Plan),
provided Employee signs and does not revoke a Release (as defined by the Plan).


C.           A Change in Control (as defined by the Plan) has occurred as a
result of [briefly describe change in control]


D.           Employee’s employment is being terminated as a result of a
Termination upon a Change in Control.  Employee’s last day of work and
termination are effective as of _______________, ____.  Employee desires to
receive the payments and benefits provided by the Plan by executing this
Release.


NOW, THEREFORE, the parties agree as follows:


1.           Commencing on the Effective Date, the Company shall provide
Employee with the applicable payments and benefits set forth in the Plan in
accordance with the terms of the Plan. Employee acknowledges that the payments
and benefits made pursuant to this paragraph are made in full satisfaction of
the Company’s obligations under the Plan. Employee further acknowledges that
Employee has been paid all wages and accrued, unused vacation that Employee
earned during his or her employment with the Company or its subsidiary.


2.           Employee and Employee’s successors release the Company, its
respective subsidiaries, stockholders, investors, directors, officers,
employees, agents, attorneys, insurers, legal successors and assigns of and from
any and all claims, actions and causes of action, whether now known or unknown,
which Employee now has, or at any other time had, or shall or may have against
those released parties based upon or arising out of any matter, cause, fact,
thing, act or omission whatsoever directly related to Employee’s employment by
the Company or a subsidiary or the termination of such employment and occurring
or existing at any time up to and including the Effective Date, including, but
not limited to, any claims of breach of written contract, wrongful termination,
retaliation, fraud, defamation, infliction of emotional distress, or national
origin, race, age, sex, sexual orientation, disability or other discrimination
or harassment under the Civil Rights Act of 1964, the Age Discrimination In
Employment Act of 1967, the Americans with Disabilities Act, the Fair Employment
and Housing Act or any other applicable law.  Notwithstanding the foregoing,
this release shall not apply to any right of the Employee pursuant to
Section 5.3 of the Plan or pursuant to a Prior Indemnity Agreement (as such term
is defined by the Plan).


3.           Employee acknowledges that he or she has read Section 1542 of the
Civil Code of the State of California, which states in full:


 
 

--------------------------------------------------------------------------------

 
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
 
Employee waives any rights that Employee has or may have under Section 1542 and
comparable or similar provisions of the laws of other states in the United
States to the full extent that he or she may lawfully waive such rights
pertaining to this general release of claims, and affirms that Employee is
releasing all known and unknown claims that he or she has or may have against
the parties listed above.
 
4.           Employee and the Company acknowledge and agree that they shall
continue to be bound by and comply with the terms and obligations under the
following agreements: (i) any proprietary rights or confidentiality agreements
between the Company or its subsidiary and Employee, (ii) the Plan, (iii) any
Prior Indemnity Agreement (as such term is defined by the Plan) to which
Employee is a party, and (iv) any agreement between the Company or its
subsidiary and Employee evidencing an Equity Award (as such term is defined by
the Plan), as modified by the Plan.


5.           This Agreement shall be binding upon, and shall inure to the
benefit of, the parties and their respective successors, assigns, heirs and
personal representatives.


6.           The parties agree that any and all disputes that both (i) arise out
of the Plan, the interpretation, validity or enforceability of the Plan or the
alleged breach thereof and (ii) relate to the enforceability of this Agreement
or the interpretation of the terms of this Agreement shall be subject to binding
arbitration pursuant to Section 12 of the Plan.


7.           The parties agree that any and all disputes that (i) do not arise
out of the Plan, the interpretation, validity or enforceability of the Plan or
the alleged breach thereof and (ii) relate to the enforceability of this
Agreement, the interpretation of the terms of this Agreement or any of the
matters herein released or herein described shall be subject to binding
arbitration, to the extent permitted by law, in Santa Clara, California or any
other site mutually agreed to by the Company and Employee, before the American
Arbitration Association, as provided in this paragraph. The parties agree to and
hereby waive their rights to jury trial as to such matters to the extent
permitted by law; provided however, that (a) the arbitrator shall have no
authority to make any ruling or judgment that would confer any rights with
respect to trade secrets, confidential and proprietary information or other
intellectual property; and (b) this arbitration provision shall not preclude the
parties from seeking legal and equitable relief from any court having
jurisdiction with respect to any disputes or claims relating to or arising out
of the misuse or misappropriation of intellectual property. The Company shall
bear the costs of the arbitrator, forum and filing fees and each party shall
bear its own respective attorney fees and all other costs, unless otherwise
provided by law and awarded by the arbitrator.


8.           This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior negotiations
and agreements, whether written or oral, with the exception of any agreements
described in paragraph 4 of this Agreement. This Agreement may not be modified
or amended except by a document signed by an authorized officer of the Company
and Employee. If any provision of this Agreement is deemed invalid, illegal or
unenforceable, such provision shall be modified so as to make it valid, legal
and enforceable, and the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected.

 
 
2

--------------------------------------------------------------------------------

 
 
EMPLOYEE UNDERSTANDS THAT EMPLOYEE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO
SIGNING THIS AGREEMENT AND THAT EMPLOYEE IS GIVING UP ANY LEGAL CLAIMS EMPLOYEE
HAS AGAINST THE PARTIES RELEASED ABOVE BY SIGNING THIS AGREEMENT. EMPLOYEE
FURTHER UNDERSTANDS THAT EMPLOYEE MAY HAVE UP TO 45 DAYS TO CONSIDER THIS
AGREEMENT, THAT EMPLOYEE MAY REVOKE IT AT ANY TIME DURING THE 7 DAYS AFTER
EMPLOYEE SIGNS IT, AND THAT IT SHALL NOT BECOME EFFECTIVE UNTIL THAT 7-DAY
PERIOD HAS PASSED. EMPLOYEE ACKNOWLEDGES THAT EMPLOYEE IS SIGNING THIS AGREEMENT
KNOWINGLY, WILLINGLY AND VOLUNTARILY IN EXCHANGE FOR THE COMPENSATION AND
BENEFITS DESCRIBED IN PARAGRAPH 1.
 
 
 
Dated:____________________________                                                      
 
___________________________________________
 
[Employee Name]
 
 
 
 
 
Dated:____________________________                                                      
 
 
[Company]
 
 
By:___________________________________                                                                
 
 
 

 

 
 
3

--------------------------------------------------------------------------------

 
 
EXHIBIT C










FORM OF


GENERAL RELEASE OF CLAIMS
[Under age 40]






 
 

--------------------------------------------------------------------------------

 
 
GENERAL RELEASE OF CLAIMS
[Under age 40]




This Agreement is by and between [Employee Name] (“Employee”) and [Granite
Construction Incorporated or successor that agrees to assume the Executive
Retention and Severance Plan II following a Change in Control] (the “Company”).
This Agreement is effective on the day it is signed by Employee (the “Effective
Date”).


RECITALS
 
A.           Employee was employed by the Company or its ____________________
subsidiary as of ____________, ____.


B.           Employee and the Company entered into an Agreement to Participate
in the Granite Construction Incorporated Executive Retention and Severance Plan
II (such agreement and plan being referred to herein as the “Plan”) effective as
of ___________, ____ wherein Employee is entitled to receive certain benefits in
the event of a Termination upon a Change in Control (as defined by the Plan),
provided Employee signs a Release (as defined by the Plan).


C.           A Change in Control (as defined by the Plan) has occurred as a
result of [briefly describe change in control]


D.           Employee’s employment is being terminated as a result of a
Termination upon a Change in Control.  Employee’s last day of work and
termination are effective as of ______________, ____ (the “Termination Date”).
Employee desires to receive the payments and benefits provided by the Plan by
executing this Release.


NOW, THEREFORE, the parties agree as follows:


1.           Commencing on the Effective Date, the Company shall provide
Employee with the applicable payments and benefits set forth in the Plan in
accordance with the terms of the Plan. Employee acknowledges that the payments
and benefits made pursuant to this paragraph are made in full satisfaction of
the Company’s obligations under the Plan.  Employee further acknowledges that
Employee has been paid all wages and accrued, unused vacation that Employee
earned during his or her employment with the Company or its subsidiary.


2.           Employee and Employee’s successors release the Company, its
respective subsidiaries, stockholders, investors, directors, officers,
employees, agents, attorneys, insurers, legal successors and assigns of and from
any and all claims, actions and causes of action, whether now known or unknown,
which Employee now has, or at any other time had, or shall or may have against
those released parties based upon or arising out of any matter, cause, fact,
thing, act or omission whatsoever directly related to Employee’s employment by
the Company or a subsidiary or the termination of such employment and occurring
or existing at any time up to and including the Termination Date, including, but
not limited to, any claims of breach of written contract, wrongful termination,
retaliation, fraud, defamation, infliction of emotional distress, or national
origin, race, age, sex, sexual orientation, disability or other discrimination
or harassment under the Civil Rights Act of 1964, the Age Discrimination In
Employment Act of 1967, the Americans with Disabilities Act, the Fair Employment
and Housing Act or any other applicable law.  Notwithstanding the foregoing,
this release shall not apply to any right of the Employee pursuant to
Sections 5.3 of the Plan or pursuant to a Prior Indemnity Agreement (as such
term is defined by the Plan).


3.           Employee acknowledges that he or she has read Section 1542 of the
Civil Code of the State of California, which states in full:


 
 

--------------------------------------------------------------------------------

 
 
A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.
 
Employee waives any rights that Employee has or may have under Section 1542 and
comparable or similar provisions of the laws of other states in the United
States to the full extent that he or she may lawfully waive such rights
pertaining to this general release of claims, and affirms that Employee is
releasing all known and unknown claims that he or she has or may have against
the parties listed above.
 
4.           Employee and the Company acknowledge and agree that they shall
continue to be bound by and comply with the terms and his obligations under the
following agreements: (i) any proprietary rights or confidentiality agreements
between the Company or its subsidiary and Employee, (ii) the Plan, (iii) any
Prior Indemnity Agreement (as such term is defined by the Plan) to which
Employee is a party, and (iv) any agreement between the Company or its
subsidiary and Employee evidencing an Equity Award (as such term is defined by
the Plan), as modified by the Plan.


5.           This Agreement shall be binding upon, and shall inure to the
benefit of, the parties and their respective successors, assigns, heirs and
personal representatives.


6.           The parties agree that any and all disputes that both (i) arise out
of the Plan, the interpretation, validity or enforceability of the Plan or the
alleged breach thereof and (ii) relate to the enforceability of this Agreement
or the interpretation of the terms of this Agreement shall be subject to binding
arbitration pursuant to Section 12 of the Plan.


7.           The parties agree that any and all disputes that (i) do not arise
out of the Plan, the interpretation, validity or enforceability of the Plan or
the alleged breach thereof and (ii) relate to the enforceability of this
Agreement, the interpretation of the terms of this Agreement or any of the
matters herein released or herein described shall be subject to binding
arbitration, to the extent permitted by law, in Santa Clara, California or any
other site mutually agreed to by the Company and Employee, before the American
Arbitration Association, as provided in this paragraph. The parties agree to and
hereby waive their rights to jury trial as to such matters to the extent
permitted by law; provided however, that (a) the arbitrator shall have no
authority to make any ruling or judgment that would confer any rights with
respect to trade secrets, confidential and proprietary information or other
intellectual property; and (b) this arbitration provision shall not preclude the
parties from seeking legal and equitable relief from any court having
jurisdiction with respect to any disputes or claims relating to or arising out
of the misuse or misappropriation of intellectual property. The Company shall
bear the costs of the arbitrator, forum and filing fees and each party shall
bear its own respective attorney fees and all other costs, unless otherwise
provided by law and awarded by the arbitrator.


8.           This Agreement constitutes the entire agreement between the parties
with respect to the subject matter hereof and supersedes all prior negotiations
and agreements, whether written or oral, with the exception of any agreements
described in paragraph 4 of this Agreement. This Agreement may not be modified
or amended except by a document signed by an authorized officer of the Company
and Employee. If any provision of this Agreement is deemed invalid, illegal or
unenforceable, such provision shall be modified so as to make it valid, legal
and enforceable, and the validity, legality and enforceability of the remaining
provisions of this Agreement shall not in any way be affected.


EMPLOYEE UNDERSTANDS THAT EMPLOYEE SHOULD CONSULT WITH AN ATTORNEY PRIOR TO
SIGNING THIS AGREEMENT AND THAT EMPLOYEE IS GIVING UP ANY LEGAL CLAIMS EMPLOYEE
HAS AGAINST THE PARTIES RELEASED ABOVE BY SIGNING THIS AGREEMENT. EMPLOYEE
ACKNOWLEDGES THAT EMPLOYEE IS SIGNING THIS AGREEMENT KNOWINGLY, WILLINGLY AND
VOLUNTARILY IN EXCHANGE FOR THE COMPENSATION AND BENEFITS DESCRIBED IN
PARAGRAPH 1.
 
 
 
2

--------------------------------------------------------------------------------

 
 
 
 
Dated:____________________________                                                      
 
__________________________________________
 
[Employee Name]
 
 
 
 
 
 
Dated:____________________________                                                      
 
 
[Company]
 
 
 
By:__________________________________                                                                
 
 
 





 
 
3

--------------------------------------------------------------------------------

 